Case: 16-30984          Document: 00514686940        Page: 1   Date Filed: 10/17/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                            No. 16-30984                         FILED
                                                                           October 17, 2018
                                                                            Lyle W. Cayce
STEMCOR USA INCORPORATED,                                                        Clerk

                     Plaintiff

v.

CIA SIDERURGICA DO PARA COSIPAR, ET AL.,

                      Defendants
----------------------------------------------

DAWEOO INTERNATIONAL CORPORATION,

                     Plaintiff - Appellant

v.

THYSSENKRUPP MANNEX GMBH,

                     Intervenor Plaintiff - Appellee

v.

AMERICA METALS TRADING L.L.P., ET AL.,

                     Defendants




                      Appeal from the United States District Court
                         for the Eastern District of Louisiana
                                USDC No. 2:12-CV-2966
     Case: 16-30984      Document: 00514686940         Page: 2    Date Filed: 10/17/2018



                                      No. 16-30984
Before HIGGINBOTHAM, GRAVES, and HIGGINSON, Circuit Judges.
STEPHEN A. HIGGINSON, Circuit Judge:*
       In Stemcor USA Inc. v. Cia Siderurgica do Para Cosipar, 870 F.3d 370,
372 (5th Cir. 2017), opinion withdrawn and superseded on reh’g, 895 F.3d 375
(5th Cir. 2018), we interpreted, inter alia, a matter of Louisiana law: whether
the state non-resident attachment statute, La. Code Civ. Proc. art. 3542, allows
for attachment in a suit to compel arbitration. A divided panel concluded that
it does not, after reading the phrase “action for a money judgment” to exclude
such a suit.
       This narrow issue of state statutory interpretation has divided judges on
our court. While we regret the time that has passed, the parties’ separate
rehearing petitions have convinced us that the precise meaning of the phrase
“action for a money judgment” under Louisiana’s non-resident attachment
statute carries significant consequences for state and federal commercial law.
We believe re-examination is needed. Because we conclude that Louisiana’s
Supreme Court is the appropriate authority to resolve the matter, we exercise
the certification privilege granted by Rule XII of the Rules of the Supreme
Court of Louisiana.
                             I. STYLE OF THE CASE
       The style of the case we certify is Stemcor USA Inc. v. Cia Siderurgica
do Para Cosipar, et al., No. 16-30984, on appeal from the United States
District Court for the Eastern District of Louisiana, Stemcor USA, Inc. v. Am.
Metals Trading, LLP, 199 F. Supp. 3d 1102, 1107 (E.D. La. 2016).




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.

                                             2
    Case: 16-30984    Document: 00514686940       Page: 3   Date Filed: 10/17/2018



                                   No. 16-30984
                       II. STATEMENT OF FACTS
      The factual and procedural background of this case appears at Stemcor
USA Inc., 895 F.3d at 377-78.


                     III. QUESTION CERTIFIED
      We hereby certify, on our own motion, the following determinative
question of law to the Supreme Court of Louisiana:


      Is a suit seeking to compel arbitration an “action for a money
      judgment” under Louisiana’s non-resident attachment statute, La.
      Code Civ. Proc. art. 3542?


                         IV. CONCLUSION
      Should the Louisiana Supreme Court accept our request for an answer
to this question, we disclaim any intent that the answer be confined to the
precise form or scope of this certification. Any answer provided by the
Louisiana Supreme Court will determine the issue on appeal in this case.
Along with our certification, we transfer this case’s record and the appellate
briefs.




                                        3